Citation Nr: 9900080	
Decision Date: 01/05/99    Archive Date: 01/12/99

DOCKET NO.  97-07 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
service-connected fractured right (major) proximal humerus 
with traumatic arthritis, currently rated as 10 percent 
disabling.

2.  Entitlement to an increased disability evaluation for 
service-connected fractured right (major) distal radius with 
traumatic arthritis, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active military duty from September 
1968 to November 1969.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a December 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision, in pertinent 
part, granted increased disability ratings of 10 percent, 
effective August 1996, for both the appellants service-
connected fractured right (major) proximal humerus with 
traumatic arthritis and the appellants service-connected 
fractured right (major) distal radius with traumatic 
arthritis.  The appellant maintains disagreement with both of 
these newly assigned ratings.


REMAND

The veteran contends, in essence, that his service-connected 
fractured right (major) proximal humerus with traumatic 
arthritis and his service-connected fractured right (major) 
distal radius with traumatic arthritis warrant increased 
disability ratings in excess of those currently assigned.  
Specifically, the veteran claims that these conditions are 
manifested by decreased strength and a reduced range of 
motion, with pain and discomfort.  He also alleges that these 
conditions have resulted in a two and three-quarter inch 
shortening of his right arm.

The VA has a duty to assist the veteran once his claims are 
found to be well grounded.  38 U.S.C.A. § 5107(a)(West 1991).  
A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  It need not be conclusive, but 
only plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
The veteran's claims for increased ratings in this case are 
shown to be well grounded, but the duty to assist him in 
their development has not yet been fulfilled.  See Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992) (where a veteran 
asserted that his condition had worsened since the last time 
his claim for an increased disability evaluation for a 
service-connected disorder had been considered by VA, he 
established a well-grounded claim for an increased rating).

According to Diagnostic Code 5010, traumatic arthritis is to 
be evaluated as degenerative arthritis under Diagnostic Code 
5003.  Degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint, but if the disorder is 
noncompensable under the applicable diagnostic code due to 
insufficient limitation in the range of motion, the disorder 
is evaluated at 10 percent.  Thus, since traumatic arthritis 
is evaluated under diagnostic codes which provide for ratings 
based on limitation of motion, the evaluation assigned for 
such disability must take into account the decision of the 
United States Court of Veterans Appeals (Court) in DeLuca v. 
Brown, 8 Vet. App. 202 (1995) in the evaluation of these 
disabilities.  

In DeLuca v. Brown, the Court held that 38 C.F.R. §§ 4.40, 
4.45 and 4.59 were not subsumed into the diagnostic codes 
under which a veterans disabilities are rated. Id..  
Therefore, the Board has to consider the functional loss 
of a musculoskeletal disability under 38 C.F.R. § 4.40, 
separate from any consideration of the veterans disability 
under the diagnostic codes.  DeLuca, 8 Vet. App. at 206.  
Functional loss may occur as a result of weakness or pain on 
motion of the affected body part.  38 C.F.R. § 4.40 (1998).  

VA regulation 38 C.F.R. § 4.40 describes functional loss and 
indicates that:

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform the 
normal working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance.  It is essential that the examination 
on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with 
respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important 
as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity 
or the like.  

38 C.F.R. § 4.40 (1998).

The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (1998).  
Specifically, § 4.45 states that:

As regards the joints the factors of disability 
reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be 
directed to these considerations:  
	(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  
	(b)	More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  
	(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  
	(d)	Excess fatigability.  
	(e)	Incoordination, impaired ability to 
execute skilled movements smoothly.  
	(f)	Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major 
joints; multiple involvement of the 
interphalangeal, metacarpal and carpal joints of 
the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae, are 
considered groups of minor joints, ratable on a 
parity with major joints.  The lumbosacral 
articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (1998).

These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veterans joint injury.  DeLuca, 202 Vet. App. at 206-07.  

VA regulations also specifically address painful motion and 
state:

With any form of arthritis, painful motion is an 
important factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule 
is to recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to recognize 
actually painful, unstable, or maligned joints, 
due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as 
points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved 
should be tested for pain on both active and 
passive motion, in weight bearing and non weight 
bearing and, if possible, with the range of the 
opposite undamaged joint.  

38 C.F.R. § 4.59 (1998).

After a thorough review of the evidence of record, the Board 
concludes that an additional VA examination of the veterans 
service-connected disabilities is necessary to make a proper 
decision this matter.  As noted by the veterans 
representative in his written brief presentation, dated 
November 1998, the Board is unable to determine from the 
evidence of record the level of functional impairment caused 
by weakness or pain on motion by the veterans service-
connected fractured right (major) proximal humerus with 
traumatic arthritis and his service-connected fractured right 
(major) distal radius with traumatic arthritis.  The 
veterans most recent VA examination for joints, dated 
October 1996, fails to provide enough information and detail 
from which to properly gage the functional loss present, if 
any, due to weakness or pain on motion.  See 38 C.F.R. 
§ 4.40, 4.45, 4.59 (1998).  

In the rating of degenerative arthritis established by X-ray 
evidence, Diagnostic Code 5003 and 38 C.F.R. § 4.59 deem 
painful motion to be limited even though a range of motion 
may be possible beyond the point when pain sets in.  See Hick 
v. Brown, 8 Vet. App. 417, 421 (1995); Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).  In addition, as 
noted in Diagnostic Code 5003, limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasms, or satisfactory evidence of painful motion.  
While VA regulations mandate consideration of functional 
impairment due to pain, the regulations also contain the 
injunction that dysfunction due to pain must be supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant . . . 38 C.F.R. § 4.40 (1998). See 
Hatlestad v. Derwinski, 164 (1991).  

Where the record does not satisfactorily reveal the current 
state of the claimants disabilities, fulfillment of the 
statutory duty to assist includes the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see 
also Seals v. Brown, 8 Vet. App. 291, 295 (1995).  
Accordingly, the Board concludes that an additional VA 
examination of the veterans service-connected fractured 
right (major) proximal humerus with traumatic arthritis and 
his service-connected fractured right (major) distal radius 
with traumatic arthritis is needed.

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

1.  The RO should request that the 
veteran provide the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him during the pendency of this 
appeal for his service-connected 
fractured right (major) proximal humerus 
with traumatic arthritis and his service-
connected fractured right (major) distal 
radius with traumatic arthritis.  After 
obtaining any necessary authorizations, 
the RO should attempt to obtain copies of 
those treatment records identified by the 
veteran which have not been previously 
secured.

2.  The RO should then schedule the 
veteran for a VA orthopedic examination 
to determine the current extent of his 
service-connected fractured right (major) 
proximal humerus with traumatic arthritis 
and his service-connected fractured right 
(major) distal radius with traumatic 
arthritis.  The claims folder and a copy 
of this remand must be made available and 
reviewed by the examiner prior to the 
examination.  All necessary tests should 
be conducted, including X-rays, etc., 
which the examiner deems necessary.  The 
examiner should review the results of any 
testing prior to completion of the 
report.  The report of examination should 
be comprehensive and include a detailed 
account of all manifestations of any 
right wrist disorder and right shoulder 
disorder found to be present.  The 
orthopedist should provide complete 
rationale for all conclusions reached.  
The examiner is specifically directed to 
the following areas:

a.  Pain on Motion/Functional Loss.  
The examiner should provide complete 
and detailed discussion with respect 
to any weakness; instability; 
effusion; fatigability; 
incoordination; restricted movement; 
or pain on motion.  The examiner 
should provide a description of the 
effect, if any, of the veterans 
pain on the function and movement of 
his right wrist and right shoulder.  
See DeLuca v. Brown, 8 Vet. App. 202 
(1995); See 38 C.F.R. § 4.40 (1998) 
(functional loss may be due to pain, 
supported by adequate pathology).  

b.  Range of Motion.  The examiner 
should expressly provide the ranges 
of motion of: (1) the right wrist, 
in degrees, for dorsiflexion, palmer 
flexion, radial deviation and ulnar 
flexion, and (2) the right shoulder, 
in degrees, for flexion, abduction, 
external rotation, and internal 
rotation.
The examiner should also indicate 
the normal range of motion for the 
areas tested and how the veterans 
range of motion deviates from these 
norms.  If the right wrist is found 
to be ankylosed, the report should 
state this conclusion, as well as 
the angle in degrees in which the 
wrist is ankylosed.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) (if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.). Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).

4.  The RO should readjudicate the 
veterans claim remaining on appeal.

Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claims, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of the REMAND is to 
assist the veteran and to obtain clarifying information.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
